    Case 3:21-cv-01011-X Document 1 Filed 05/04/21               Page 1 of 19 PageID 1



                           UNITED STATES DISTRICT COURT
                            NOTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LUIS SANCHEZ,                  §
                               §
          Plaintiff,           §
                               §
v.                             §                    CIVIL ACTION NO.
                               §
CDM SMITH, INC., and           §
JACOBS ENGINEERING GROUP, INC. §
                               §
          Defendants.          §


             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff, Luis Sanchez, complaining of Defendants, CDM Smith, Inc., and

Jacobs Engineering Group, Inc., and for cause of action would show the Court as follows:

                                               I.

                                          PARTIES

   1. Plaintiff Luis Sanchez (“Sanchez” or “Plaintiff”) is an individual who resides in Sachse,

       Collin County, Texas.

   2. Defendant CDM Smith, Inc., (“CDM” or “Defendant”) a corporation with its principal

       office in Boston, Suffolk County, Massachusetts. CDM may be served with process

       through its registered agent for service of process, CT Corporation System, 1999 Bryan St.

       Suite 900, Dallas, Texas 75201-3136.

   3. Defendant Jacobs Engineering Group, Inc., (“Jacobs” or “Defendant”) a corporation

       organized under Texas law with its principal place of business in Dallas County, Texas.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 1
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                  Page 2 of 19 PageID 2



        Jacobs may be served with process through its registered agent for service of process CT

        Corporation System, 1999 Bryan St. Suite 900, Dallas, Texas 75201-3136.

                                                 II.

                                         JURISDICTION

   4. This court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331.

                                                III.

                                              VENUE

   5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

        substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

        Dallas County, Texas and because one of the Defendants is based in Dallas County.

                                                IV.

                      EXHUSTION OF ADMINSTRATIVE REMEDIES

   6. Plaintiff fully exhausted his administrative remedies and has fulfilled all jurisdictional

        prerequisites to filing his claims. Plaintiff filed an employment discrimination charge

        against Defendants with the EEOC on October 9, 2020, the EEOC issued a Notice of

        Right to Sue. Plaintiff filed this pleading within 90 days from his receipt of such notice.

                                                 V.

                                              FACTS

   7. Sanchez is a Cuban American of Hispanic descent.

   8. He was hired by CDM as a Federal Emergency Specialist-Mid on June 7, 2019.

   9.   Sanchez brought CDM almost thirteen years of FEMA emergency experience. He joined

        the Roads and Bridges Field Inspection Group in St. Croix on assignment. The offer letter

        and memorandum of understanding specifically identified Sanchez would be a non-exempt



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 2
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                  Page 3 of 19 PageID 3



       employee under the terms of the FLSA and he would receive payment for overtime at 1.5

       times his hourly rate.

   10. Sanchez was assigned by CDM to work on FEMA projects as a part of the CCPRS joint

       venture.   CCPRS is a joint venture between CDM and Jacobs in order to provide

       engineering, architectural, and other related professional engineering services to assist state

       and local municipalities in developing grant applications for federal public assistance

       following any nationally declared disaster. In that capacity, Sanchez was directed,

       supervised and received performance reviews by employees of both CDM and Jacobs.

   11. On August 3, 2019 Sanchez was re-deployed to Puerto Rico (“PR”) and received his

       mobilization authorization. He did not receive a new offer letter or Memorandum of

       Understanding. On that same date, Sanchez emailed Jennifer Petruccelli (“Petruccelli”), a

       CDM Principal and FEMA Resource Coordinator and asked her to confirm how he would

       be paid for overtime. Petruccelli called Sanchez in response to his email and assured him

       that he would continue to be paid overtime in the same manner as he was paid in St. Croix.

   12. Sanchez was never paid time and half for his overtime work in PR. FEMA sent weekly

       reports detailing how many hours each project employee was required to work that week.

       During portions of his PR assignment, Sanchez worked eight to ten hours of overtime a

       week and some weeks he worked more. When he realized he was not getting paid time

       and a half for this overtime work, Sanchez tried to call Petruccelli again to discuss why the

       pay was different than she promised. Petruccelli never returned Sanchez’s voice mail

       regarding the lack of overtime pay.

   13. Jacobs employee and co-leader of Sanchez’s assignment, Ron Terrell (“Terrell”), a white

       male, yelled at Sanchez across a room full of people that he needed to talk to him. Sanchez



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 3
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 4 of 19 PageID 4



       followed Terrell to the lunchroom, but Sanchez told Terrell he was not comfortable talking

       in front of all the people in the lunchroom, so they made their way outside. Once they got

       outside, Terrell chastised Sanchez for complaining to the CCPRS staff about problems with

       the Everbridge application, a system that Jacobs and CDM employees used to provide

       daily check-ins. Sanchez reminded Terrell that he was not the only employee complaining

       about the problems with the system and Terrell responded by telling Sanchez “well you are

       no princess either.” This comment was made in front of Principal Senior Project Manager

       and Quality Manger Luis Jimenez (“Jimenez”) a Puerto Rican male.

   14. Following this interaction, Terrell always treated Sanchez in a negative and demeaning

       manner. Terrell would often ignore Sanchez and other minority employees and only speak

       to or interact with Caucasian employees. If Terrell did talk to Sanchez, he was rude,

       bullying and dismissive. Terrell was also rude and demeaning to female employees.

   15. Sometime in September 2019, approximately fifteen employees complained to CCPRS

       leadership regarding the poor-quality chairs in the office and requested better chairs.

       CCPRS promised to provide better chairs. Seven weeks went by and the chairs were not

       provided.   Sanchez eventually provided the TAC-Coordinator and CDM employee

       Jacqueline Nesir (“Nesir”), a white female, a doctor’s note from a doctor in PR requiring a

       better office chair as a medical accommodation. Sanchez followed up numerous times, but

       no chair was provided. During the same time-period Shawn Zapalac (“Zapalac”), a

       Caucasian CDM employee deployed to PR, was given a better desk chair as an

       accommodation.

   16. Throughout the fall of 2019, Sanchez complained to Nesir on multiple occasions about:


          •   his failure to receive overtime pay;

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 4
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 5 of 19 PageID 5



          •   CCPRS’ inability to provide him a better chair when they had provided a better
              chair to a Caucasian employee;
          •   Terrell’s princess comment,
          •   Terrell’s discriminatory, inappropriate, and bullying conduct; and
          •   the fact that Terrell would often threaten Sanchez and other employees by saying if
              you don’t like it you don’t have to be here.

       Nesir promised to escalate Sanchez’s complaints to CCPRS and CDM to resolve. Sanchez

       never received any resolution following this escalation.

   17. On November 22, 2019 Sanchez complained to Principal Senior HR Business Partner,

       Kristy Hermes (“Hermes”), a white female, regarding the fact that he was no longer paid

       overtime after he was transferred to PR. On December 3, 2019, Hermes responded and

       explained that when Sanchez was assigned to PR his job title changed from Construction

       Specialist to Construction Manager in order to match the labor categories in the FEMA

       contract and that his new position of Construction Manager was considered non-exempt.

   18. Regardless of Sanchez’s job title he did not perform any managerial or professional duties

       sufficient to justify the exempt status. Despite Sanchez’s multiple complaints to CDM and

       Jacobs management and CDM HR, nobody analyzed Sanchez’s job duties to determine if

       his exempt status was accurate.

   19. In Mid-December, CDM and Jacobs sent Sanchez and many of the PR deployed employees

       home to work remotely. Sanchez was scheduled to be on rotation home and was told he

       could take a couple of extra days off to set up his home office. Unfortunately, CDM

       continued to require all of their employees assigned to PR to report in twice daily, even

       when they were home.

   20. First, every employee was required to check-in with their Task Force Leader. Additionally,

       they were required to answer a daily phone call from the Everbridge system. Since Sanchez

       lived in Texas, he was forced to answer check in phone calls at 4:00 a.m. On December

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 5
     Case 3:21-cv-01011-X Document 1 Filed 05/04/21                        Page 6 of 19 PageID 6



        12, Sanchez complained to his management team regarding the fact that he was receiving

        these phone calls and that he would be leaving for home on that day and was scheduled not

        to work the next week. Sanchez asked to be removed from the automated call system as

        he was flying home and attending his wife after surgery and requested to be excused from

        the calls while at home on his personal time.

    21. On December 13 1, Terrell told Sanchez that he “will have to continue accountability via

        Everbridge.” Later in the day, Terrell accused Sanchez of refusing to check in with his

        TAC- Coordinator. Sanchez responded and explained that he was just asking for better

        coordination and if they had to check-in during their days off for the time to be more

        reasonable.

    22. On December 14, Sanchez complained after receiving another 4:00 a.m. phone call and

        asked that the calls be rescheduled. Terrell responded to this email and said, “can’t you

        turn off your phone?” This response was very concerning since the police were called

        when Sanchez did not answer the phone on December 12 and Terrell had informed Sanchez

        that he would be required to continue to respond to the Everbridge calls.

    23. On December 14, Sanchez complained to his previous boss, Jimenez and Hermes regarding

        Terrell’s discriminatory and retaliatory treatment and the fact that he treated white

        employees better than minority employees. He specifically complained about the fact that

        Zapalac was treated better than minority employees because he was provided a better chair

        and that two white employees, James Blount and Anthony Cala, were not sent home and

        were allowed to continue working in PR earning per diem pay. Sanchez also complained



1
  Sanchez’s new manager, Sr. Project Manager and CCPRS Deputy TOM, Jose Arsuaga (“Arsuaga”) and TOM-CRC,
Jacobs employee Javier Rivera (“Rivera”), a Puerto Rican male, were copied on many of Sanchez’s complaint emails
throughout December.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 6
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21               Page 7 of 19 PageID 7



       that Terrell was bullying and threatening and ignored and did not speak to Sanchez and

       Elijah Nevett, an African American employee.          Although Jimenez did respond to

       Sanchez’s December 14 email, he did not address any of Sanchez’s complaints and ignored

       Sanchez’s December 16 request to schedule a phone call to discuss further.

   24. Following this email Hermes and Sanchez had a conversation where they went through

       Sanchez’s specific complaints individually.

   25. On December 16, Jacobs was able to update the Everbridge system to move Sanchez’s

       robocall time to 6:00 a.m.

   26. On December 22 and 24, 2019, Sanchez again complained regarding daily check-ins on

       his days off, failure to receive overtime pay, Terrell’s retaliatory treatment and his

       continued threats of demobilization and CDM and Jacob’s failure to provide him a chair

       per his doctor’s accommodation request. This complaint was sent to Jimenez, Hermes and

       Sanchez’s new boss, Senior Project Manager Jose Arsuaga-Morales.

   27. Hermes set up a call to discuss Sanchez’s complaints on approximately December 30.

       During this call Sanchez complained to Hermes about CDM’s failure to pay overtime and

       their failure to provide him the same chair accommodations that were provided to a

       Caucasian employee. Hermes told Sanchez that his title did not qualify for overtime.

       Hermes promised to look into the chair. Sanchez also complained to Hermes about the on-

       going discrimination and retaliation. Hermes asked Sanchez if he had been interviewed as

       a part of another investigation of Terrell and Sanchez said he had not. Hermes indicated

       that there had been other complaints about Terrell including an anonymous complaint from

       a female employee who did not want to disclose her name because she was worried about

       termination because Terrell often threatened to terminate people.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 7
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 8 of 19 PageID 8



   28. On January 29, 2020, Sanchez submitted a second doctor’s note requesting a better chair

       as a medical accommodation and CDM finally agreed to reimburse Sanchez for this

       expense.

   29. On February 7, 2020, CCPRS Program Manager and Jacobs’ employee Nannette Woods

       (“Woods”), a white female, sent a Program Manager Message on multiple topics including

       employee morale and concerns that project employees were not properly reporting

       overtime hours worked.        Sanchez responded to Woods and reported Terrell’s

       discriminatory actions.

   30. On February 13, Woods responded and told Sanchez that they were aware of his

       complaints, had “conducted an internal investigation which produced some findings and

       action items which we are addressing.” Following Sanchez’s exchange with Woods,

       Hermes reached out to Sanchez and sat up a phone call to discuss his on-going complaints.

       Sanchez followed up with Hermes and reported the racial and retaliatory treatment of

       Terrell. Sanchez requested a status of the investigation and reported to Hermes that nobody

       had ever contacted him.

   31. On April 10, 2020, Sanchez complained to Arsuaga, Rivera and Hermes regarding

       CCPRS’s failure to timely approve his request for time off to attend Good Friday Mass

       with his family. Sanchez complained that his requests are ignored and not responded to by

       CCPRS management which was different from his coworkers who received timely

       approval. Sanchez received no response to this email from Arsuaga, Rivera or Hermes.

       On April 12, Sanchez followed up with Hermes and requested a call to discuss his failure

       to receive timely approval to attend mass due to CCPRs’ retaliation.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 8
    Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 9 of 19 PageID 9



   32. In response to Sanchez’s request, Hermes scheduled a call on April 20 with Arsuaga and

       Desiree Joseph.    Rather than addressing Sanchez’s complaints regarding on-going

       retaliation and the missed holiday with his family, the call reviewed policy and procedures

       and accused Sanchez of unsubstantiated performance issues. During the call, Sanchez was

       treated in a demeaning and dismissive manner.

   33. Following this call, Sanchez sent Hermes an email requesting to schedule a call to talk

       about his next steps. Sanchez complained that Arsuaga’s complaints about his work were

       unfounded and that Arsuaga had no basis to criticize his work because he had been non-

       communicative since he entered the role and had no visibility of Sanchez’s work.

   34. On April 21, Arsuaga responded to an email Sanchez sent and accused him of “addressing

       the management team with a tone and attitude not professional, disrespectful, sarcastic and

       offensive.” Sanchez forwarded the email to Hermes and requested to schedule a call to

       discuss. Hermes did not respond. On April 24, Sanchez followed-up with Hermes to ask

       a status of the notes promised from their April 20 phone call and the scheduling of a call

       to address Arsuaga’s email. Hermes apologized for the delay and said she would respond

       as soon as she could. Sanchez followed up again on April 27 and also responded directly

       to Arsuaga explaining that he found his April 21 accusations to be false and that they

       created an environment that was “unbearable, uncomfortable and unproductive and has

       now gone to a personal level of harassment.”

   35. On April 23, Sanchez submitted his self-evaluation per the deadline established by CCPRS.

       In that evaluation, Sanchez complained regarding Arsuaga’s lack of responsiveness and

       failure to timely respond to emails. Although Jacobs’ employee Rivera supposedly

       reviewed, Sanchez on April 23, Sanchez did not receive the review until June 19, 2020



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 9
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21               Page 10 of 19 PageID 10



       (after his demobilization). Rivera gave Sanchez a retaliatory poor review. However,

       Sanchez’s production and the review received by FEMA establish that Sanchez’s

       performance was satisfactory with above average productivity.

   36. During the first week of May, Sanchez communicated with CCPRS regarding his need to

       schedule time off for medical reasons. He originally requested off May 7 and 8 for medical

       appointments, but then he was hospitalized and was forced to take the week of May 4 off.

       Sanchez also informed CCPRS that he would require a surgery in three weeks but would

       return to work on May 11. He also told them that he thought he would only require a

       couple of days off in relation to the surgery.

   37. On May 21, 2020, Hermes changed Sanchez’s manager away from Arsuaga because “the

       current manager/employee relationship has not been productive.”

   38. On June 4, Sanchez submitted a request to take off the week of June 15 for the surgery. He

       warned CCPRS that he might require an additional week off but would not know until after

       the surgery.

   39. On June 12, Sanchez received a call that he was being demobilized and removed from the

       PR project while he was at the hospital preparing for his surgery. Upon information and

       belief, out of six Quality Assurance Managers assigned to PR, four were demobilized.

       Each of the demobilized Quality Assurance Managers were of Hispanic or African

       American descent and the two managers not demobilized were Caucasian. Additionally,

       Sanchez completed over three hundred more application submittals than Anthony Cala, a

       Caucasian employee retained by CDM. Additionally, CDM advertised to fill Sanchez’s

       position on July 24, 2020.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 10
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 11 of 19 PageID 11



   40. CDM admitted that the demobilization was because of lack of work and not related to

       Covid-19.

   41. Following Sanchez’s demobilization, he complained about CDM’s discriminatory and

       retaliatory treatment and on-going failure to pay overtime to Hermes on June 12 and to

       CDM Principal Senior Manager of Employee Relations, Janna Runyon, a white female, on

       June 26 and 27 and July 9.

   42. Under the terms of the demobilization, Sanchez was placed on a short-term furlough

       without pay and allowed to file for unemployment. He would remain on short-term

       furlough without pay for six months and then be terminated, unless CDM chose to redeploy

       him to another assignment. During the time Sanchez was on short-term furlough with

       CDM, he would not be eligible to work for other FEMA contractors unless CDM released

       his FEMA Contractor badge.

   43. Upon information and belief, the other CDM employees assigned to PR who were

       demobilized at the same time as Sanchez were redeployed to other assignments prior to

       July 9, 2020. On July 9, 2020, Sanchez complained to CDM about the fact that he was not

       re-deployed after lodging complaints of discrimination and retaliation and that he felt this

       was an additional form of retaliation.

   44. During June and July, Sanchez applied for positions with other FEMA contractors,

       including Jacobs. Sanchez was told by Jacobs and other contractors that they were not

       interested in hiring him as long as his badge was assigned to CDM.

   45. Realizing that CDM was not going to redeploy him, Sanchez asked that CDM release his

       FEMA contractor badge, in the hope that he would be able to find employment with other

       FEMA contractors.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 11
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                 Page 12 of 19 PageID 12



   46. On December 17, 2020, CDM sent Sanchez a letter stating that after reviewing his former

       job title with the Department of Labor, they determined that they had misclassified him as

       an exempt employee. CDM admitted that Sanchez’s work on the FEMA Public Assistance

       Technical Assistance III and IV contracts should have been classified as non-exempt and

       they paid his unpaid overtime wages.

   47. Upon information and belief, each Defendant employed more than one thousand

       employees at all relevant times.

                                                  VI.

                                     CAUSE OF ACTION

   Count One – FLSA Retaliation Under 29 U.S.C. § 215(a)(3) against both Defendants

   48. Plaintiff incorporates Paragraphs 7 – 47 as though fully set forth herein.

   49. At all times material to this action Defendants were “employers” as defined by

       29 USC § 203. Defendants are therefore subject to the provisions of the Fair Labor

       Standards Act.

   50. Sanchez complained to CDM and Jacobs about their failure to pay him overtime on

       multiple occasions. These complaints qualify as protected conduct under the FLSA.

   51. These complaints were reasonable based upon the fact that CDM and the DOL later

       determined that Sanchez was misclassified and should have been paid overtime.

   52. Following these complaints, Sanchez began to be treated less favorably in the terms and

       conditions of his employment then his co-workers who had not complained. It is of

       violation the FLSA for any person to “discharge or in any other manner discriminate

       against any employee because such employee has filed any complaint or instituted or

       caused to be instituted any proceeding under or related to this Act or has testified or is



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 12
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                 Page 13 of 19 PageID 13



       about to testify in any such proceeding or has served or is about to serve on an industry

       committee.” 29 USC § 215(a)(3).

   53. Defendants took adverse employment actions against Sanchez by:

          •   failing to provide him the same chair accommodation they provided Caucasian

              employees;

          •   by sending Sanchez to work from home, eliminating the per diem benefit received

              by the employees that were allowed to keep working in PR;

          •   by providing him a negative performance review;

          •   by demobilizing Sanchez from the PR project; and

          •   not re-assigning him to another project.

       Defendants took such adverse action because of Plaintiff’s complaints about his failure to

       receive over-time pay.

   54. Under the Fair Labor Standards Act, it is unlawful for an employer to retaliate against

       any individual because he has opposed any practice made unlawful by the statute. By

       taking the above-described adverse actions against Plaintiff in response to his opposition

       to his failure to receive overtime pay, Defendants engaged in unlawful retaliation in

       violation of the Fair Labor Standards Act.

   55. Defendants are both liable to Plaintiff as joint employers/ single enterprise.

      Count Two- Americans with Disability Act – Disability against both Defendants

   56. Plaintiff incorporates Paragraphs 7 – 47 as though fully set forth herein.

   57. At all times material to this action Defendants were “employers” as defined by

       42 USC § 12111(5)(A). Defendants are therefore subject to the provisions of the

       Americans with Disabilities Act.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 13
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                  Page 14 of 19 PageID 14



   58. Plaintiff had a back condition which limited his ability to sit and work within the

       meaning of 42 USC § 12102. Plaintiff also was diagnosed with colon cancer in May of

       2020 and requested time off work for surgery and treatment.

   59. He was qualified for his position as indicated by his thirteen years of experience working

       on FEMA projects and his meets expectations review from FEMA in 2020.

   60. Defendants took adverse action against Sanchez when they demobilized him from the PR

       project and failed to redeploy him to another project.

   61. Defendants took such adverse action because of Plaintiff’s disability and requests for

       accommodation.

   62. Defendants are both liable to Plaintiff as joint employers.

            Count Three–Americans with Disability Act – Failure to accommodate
                               against both Defendants

   63. Plaintiff incorporates Paragraphs 7 – 47 as though fully set forth herein.

   64. At all times material to this action Defendants were “employers” as defined by

       42 USC § 12111(5)(A). Defendants are therefore subject to the provisions of the

       Americans with Disabilities Act.

   65. Plaintiff’s back condition limited his ability to sit for long periods of time within the

       meaning of 42 USC § 12102. Plaintiff’s cancer limited his ability to work during surgery

       and treatment.

   66. He was qualified for his position as indicated by his thirteen years of experience working

       on FEMA projects and his meets expectations review from FEMA in 2020. He could

       have continued working with accommodations of the chair ordered by his doctor and

       medical leave for his cancer surgery and treatment.

   67. Defendants failed to accommodate Plaintiff or to engage in the interactive process.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 14
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                Page 15 of 19 PageID 15



   68. Defendants are both liable to Plaintiff as joint employers.

       Count Four- Americans with Disabilities Act- Retaliation against CDM

   69. Plaintiff incorporates Paragraphs 7 – 47 as though fully set forth herein.

   70. At all times material to this action Defendant CDM was an “employer” as defined by

       42 USC § 12111(5)(A). CDM is therefore subject to the provisions of the Americans with

       Disabilities Act.

   71. Plaintiff engaged in protected conduct as defined when he complained to multiple CDM

       managers and human resource personnel regarding the failure to accommodate his

       disability and opposed disability discrimination by complaining about his discriminatory

       treatment, failure to receive approval for a chair and his demobilization prior to his

       surgery.

   72. He was qualified for his position as indicated by his thirteen years of experience working

       on FEMA projects and his meets expectations review from FEMA in 2020.

   73. By demobilizing Plaintiff from the PR project and failing to re-assign him to another

       project, CDM took adverse actions against him. CDM took such adverse actions in

       retaliation for Plaintiff’s protected conduct in complaining about discriminatory treatment

       and failure to accommodate.

                  Count Five – Title VII and 42 U.S.C. §1981 Race Discrimination
                                      Against both Defendants

   74. Plaintiff incorporates by reference paragraphs 7-47, as though fully set forth herein.

   75. At all times material to this action Defendants were “employers” as defined by 42 USC §

       2000 b. Defendants are therefore subject to the provisions of Title VII and 42 USC §

       1981.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 15
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                 Page 16 of 19 PageID 16



   76. Plaintiff was qualified for his position as indicated by his thirteen years of experience

       working on FEMA projects and his meets expectations review from FEMA in 2020.

   77. Jacobs employee Terrell was Sanchez’s supervisor. Terrell engaged in racially harassing

       and discriminatory conduct against Sanchez. In that Terrell called Sanchez derogatory

       names, treated him differently than Caucasian employees and constantly threatened to

       demobilize him from the project. Terrell engaged in this conduct because of Sanchez’s

       national origin/race, Cuban/Hispanic. The conduct was severe or pervasive enough to

       create a work environment that a reasonable person would consider intimidating, hostile,

       or abusive.

   78. Additionally, Defendants took adverse employment actions against Sanchez by:

          •   failing to provide him the same chair accommodation they provided Caucasian

              employees;

          •   by sending Sanchez and other non-white employees to work from home,

              eliminating the per diem benefit received by the Caucasian employees that were

              allowed to keep working in PR;

          •   by providing him a negative performance review;

          •   by demobilizing Sanchez from the PR project; and

          •   not re-assigning him to another project.

       Defendants took such adverse action because of Plaintiff’s national origin/race,

       Cuban/Hispanic.

   79. Through Defendants’ supervisors, and/or employees, in a continuing course of conduct,

       Plaintiff was subjected to negative treatment and was terminated because of his national

       origin/race, Cuban/Hispanic.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 16
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                 Page 17 of 19 PageID 17



   80. Defendants’ actions, as described herein, constitute unlawful discrimination on the basis

       of Plaintiff’s race/national origin, in violation of Title VII and 42 U.S.C. § 1981.

   81. Defendants are both liable to Plaintiff as joint employers/ single enterprise.

                     Count Six – Title VII and 42 U.S.C. § 1981 Retaliation
                                 Against both Defendants

   82. Plaintiff incorporates by reference paragraphs 7-47, as though fully set forth herein.

   83. At all times material to this action Defendants were an “employer” as defined by 42 USC

       § 2000 b. Defendants are therefore subject to the provisions of Title VII and 42 USC §

       1981.

   84. Plaintiff was qualified for his position as indicated by his thirteen years of experience

       working on FEMA projects and his meets expectations review from FEMA in 2020.

   85. Plaintiff engaged in protected conduct by making multiple complaints to CDM and Jacobs

       management and CDM human resources.

   86. Defendants took adverse employment actions against Sanchez by:

          •    failing to provide him the same chair accommodation they provided Caucasian

               employees;

          •    by sending Sanchez and other non-white employees to work from home,

               eliminating the per diem benefit received by the Caucasian employees that were

               allowed to keep working in PR;

          •    by providing him a negative performance review;

          •    by demobilizing Sanchez from the PR project; and

          •    not re-assigning him to another project.

       Defendants took such adverse action because of Plaintiff’s protected conduct.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 17
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21                 Page 18 of 19 PageID 18



   87. Under Title VII and 42 U.S.C. § 1981, it is unlawful for an employer to retaliate against

       any individual because he has opposed any practice made unlawful by the statute. By

       taking the above-described adverse actions against Plaintiff in response to his opposition

       to race/national origin discrimination, Defendants engaged in unlawful retaliation in

       violation of Title VII and 42 U.S.C. § 1981.

   88. Defendants are both liable to Plaintiff as joint employers/ single enterprise.

                                                 VII.

                                              PRAYER

   89. Plaintiff respectfully requests that this Court grant the following relief from Defendants:

       A. A declaratory judgment, declaring Defendants’ past practices herein complained of to
          be unlawful;

       B. Back pay, front pay, per diem pay, pension benefits, stock options, bonuses, health
          benefits, and any other relief necessary to compensate Plaintiff;

       C. Punitive and Liquidated damages;

       D. Damages for emotional distress and mental anguish;

       E. Prejudgment and post-judgment interest;

       F. Attorney’s fees necessary for prosecution of Plaintiff’s claims;

       G. Costs for the prosecution of Plaintiff’s claims, including the costs of expert witness
          fees; and

       H. Such other general relief to which Plaintiff shows himself justly entitled.

                                               VII.

                                        JURY DEMAND

   90. Plaintiff requests that all ultimate fact issues be submitted to a jury for determination. He

       has paid the jury fee.

                                                      Respectfully Submitted,

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 18
   Case 3:21-cv-01011-X Document 1 Filed 05/04/21           Page 19 of 19 PageID 19




                                                  ____________________
                                                  Jane Legler
                                                  Texas Bar No. 03565820
                                                  Christine Neill
                                                  Texas Bar No. 00796793
                                                  Kyla Gail Cole
                                                  Texas Bar No. 24033113

                                                  Neill Legler Cole PLLC
                                                  3141 Hood Street, Ste. 200
                                                  Dallas, Texas 75219
                                                  (214) 748-7777
                                                  (214) 748-7778 (facsimiles)
                                                  christine@nlcemployeelaw.com
                                                  jane@nlcemployeelaw.com
                                                  kyla@nlcemployeelaw.com




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 19
